United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1556
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Randall Acton West

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                            Submitted: October 26, 2016
                             Filed: December 12, 2016
                                   [Unpublished]
                                   ____________

Before SMITH, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Randall Acton West pled guilty to failure to file individual income tax returns,
in violation of 26 U.S.C. § 7203. He appeals the restitution order imposed by the
district court.1 Counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), and moved to withdraw. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.

       This court reviews for plain error the challenge to the restitution order, as West
did not object to the presentence report’s restitution calculations, and finds no error.
See United States v. Louper-Morris, 672 F.3d 539, 566 (8th Cir. 2012) (reviewing
restitution order for plain error because defendant did not challenge it at sentencing);
United States v. Perry, 714 F.3d 570, 577 (8th Cir. 2013) (holding that district court
may order defendant to pay restitution to IRS in connection with Title 26 offense;
district court’s order to pay “full amount” of tax loss, including interest, was
appropriate); United States v. Cullen, 432 F.3d 903, 905 (8th Cir. 2006) (district court
may rely on unobjected-to facts in PSR). This court has reviewed the record
independently under Penson v. Ohio, 488 U.S. 75 (1988), and finds no non-frivolous
issues for appeal.

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                          -2-